Title: From George N. Spotswood to University of Virginia Board of Visitors, 3 April 1826
From: Spotswood, George N.
To: University of Virginia Board of Visitors

Gentlemen,University of Va
April 3d 1826You will pardon the liberty I take in troubling you with this letter, but I consider it a duty I not only owe to my family but to the Institution to call your attention to the uncomfortable tenement I occupy, particularly when I reflect upon the losses in slaves I met with last fall and the great distress of my family from sickness produced from the situation of the yard & drains, and no alterations of any consequence having been made, I feel a dread of experiencing the same fatal disease this year again in my family—the drains are by no means sufficient to take off the water after a hard rain in their present situation; and when Gentlemen I remind you again of the serious losses I sustained in slaves as well as heavy Doctors Bills to pay, I cannot but hope you will generously remit my rent for the past yearI avail myself of this opportunity to remark that much having been said of the extravagance of our living, which I am sensible is not approved of by eather the Visitors or the Faculty of Professors—I have felt it my duty to  economise as far as it was consistant with my situation and although under this management I find it difficult to support my House, yet some complain & leave me because I am not able to support as splendid & abundant a Table as one other House at this place.We return you our thanks Gentlemen for your goodness in giving us  lots to cultivate—but I fear we shall not be able to enclose them as the cost of Rails delivered in place is $4 per hundred—I have the honour Gentlemen to be your Obd ServtGeo. N. Spotswoood